Citation Nr: 0527170	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected endometriosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residual scar, status post c-section.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for 
endometriosis and residual scar, status post c-section, and 
assigned 10 percent disability evaluations, respectively.  
The Los Angeles RO subsequently gained jurisdiction.  

In her December 2001 notice of disagreement, it appears that 
the veteran raised a secondary matter concerning her 
inability to have children.  This matter is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In a September 2005 submission, the veteran's representative 
noted that the veteran had failed to report to a scheduled VA 
examination, as well as a Travel Board hearing before a 
Veterans Law Judge (VLJ).  The representative further pointed 
that the notices thereof were sent to an incorrect address.

Particularly, it appears that the veteran moved during the 
pendency of this claim, and her November 2002 VA Form 9 
reflects a new address.  An envelope attached to the 
subsequent Travel Board notification indicates "no such 
number"-and the address used by the RO did not mirror the 
veteran's address on the VA Form 9.

Indeed, the veteran's address was not properly reflected on 
various communications following her change of address, and 
as such, the RO should send her another notice concerning a 
hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
Upon clarifying the veteran's address, 
the RO should schedule the veteran for 
a Travel Board hearing before a 
Veterans Law Judge at the earliest 
opportunity as to the issues of 
increased ratings for endometriosis and 
residual scar.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


